Citation Nr: 1503143	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  13-00 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, claimed as PTSD, and to include anxiety due to military sexual trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and B.L.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1963 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Regional Office (RO) in St. Paul, Minnesota.

In July 2014, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge; a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets additional delay, a review of the record reveals that further action concerning the claim on appeal is warranted.  

In July 2014, the Veteran appeared at a Board hearing before the undersigned.  At this time, the Veteran testified that he is receiving treatment at a VA mental health facility.  Thereafter, a VA psychiatrist submitted a statement affirming the Veteran's treatment for PTSD due to incidents that occurred while he was in service.  VA mental health treatment records from October 2011 to April 2012 have been associated with the claims file.  As VA medical records are constructively of record and must be obtained, the RO should obtain any VA treatment records from April 2012 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA treatment records also reveal that the Veteran has been diagnosed with anxiety, not otherwise specified.  However, this condition was not analyzed during the April 2012 VA examination as a possible result of the trauma that occurred during the Veteran's service.  The Board also notes that during the Board hearing, the Veteran clarified many of the symptoms and issues that he says he did not convey as accurately during his prior VA examination, and should be explored further by way of another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain VA mental health treatment records from April 2012 to the present.  Contact the NPRC or any other appropriate custodian and specifically request mental health records pertaining to any treatment the Veteran underwent.  If such records are nonexistent or unavailable, the record should be annotated to reflect this.

2.  The Appellant should be afforded another VA psychiatric examination to determine and clarify the nature and etiology of his claimed psychiatric disorder, to include anxiety and PTSD.  The claims file and Board hearing testimony must be made available to the examiner for review.  

Following an examination of the Veteran and a review of the Veteran's service treatment records, personnel records, lay statements, Board hearing testimony, and post-service treatment records, the examiner should offer an opinion as to the following:

Whether it is at least as likely as not (a 50% or higher degree of probability) that any current acquired psychiatric disabilities, to include PTSD, are causally related to an alleged sexual assault in service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

To the extent possible, the examiner should distinguish between symptoms associated with PTSD due to service, and any symptoms associated with a nonservice-connected disorder.  If the examiner is unable to distinguish the symptomatology, the examiner should so state in the report.

3.  Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claim.  The AOJ should then provide the Veteran and his representative with a supplemental statement of the case, to specifically include consideration of all evidence added to the record since the April 2013 supplemental statement of the case, and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



